{¶ 12} I am less inclined than the majority to see a valid trial strategy in defense counsel's refusal to peruse the discovery the prosecution proffered to appellant.  Appellant asserted he did not want to see the prosecution's information because, given his innocence, he did not want that information to influence him.  Appellant, however, sat through the trial and heard virtually all of the state's pertinent information as it was presented through the state's witnesses. Moreover, defense counsel's refusal to review the information, at appellant's insistence, left defense counsel at a disadvantage in cross-examining the state's witnesses.
 {¶ 13} Nonetheless, I concur with the majority's conclusion that appellant has failed to demonstrate prejudice on this record. For that reason, I concur in the majority's overruling of appellant's assignment of error and affirming the judgment of the trial court.